


109 HRES 896 : Providing for consideration of the

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 207
		109th CONGRESS
		2d Session
		H. RES. 896
		[Report No.
		  109–539]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 29 (legislative
			 day, June 28), 2006
			Mr. Sessions, from
			 the Committee on Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of the
		  resolution (H. Res. 895) supporting intelligence and law enforcement programs
		  to track terrorists and terrorist finances conducted consistent with Federal
		  law and with appropriate Congressional consultation and specifically condemning
		  the disclosure and publication of classified information that impairs the
		  international fight against terrorism and needlessly exposes Americans to the
		  threat of further terror attacks by revealing a crucial method by which
		  terrorists are traced through their finances.
	
	
		That upon the adoption of this
			 resolution it shall be in order without intervention of any point of order to
			 consider in the House the resolution (H. Res. 895) supporting intelligence and
			 law enforcement programs to track terrorists and terrorist finances conducted
			 consistent with Federal law and with appropriate Congressional consultation and
			 specifically condemning the disclosure and publication of classified
			 information that impairs the international fight against terrorism and
			 needlessly exposes Americans to the threat of further terror attacks by
			 revealing a crucial method by which terrorists are traced through their
			 finances. The resolution shall be considered as read. The previous question
			 shall be considered as ordered on the resolution and preamble to final adoption
			 without intervening motion or demand for division of the question except: (1)
			 one hour of debate equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Financial Services; and (2) one motion to
			 recommit which may not instructions.
		
	
		June 29 (legislative
		  day, June 28), 2006
		Referred to the House Calendar and ordered to be
		  printed
	
